         Case 1:14-md-02542-VSB-SLC Document 576 Filed 04/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE:
                                                                   l 4-md-2542 (VSB)(HBP)
KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                                    SPECIAL MASTER REPORT



BARBARA S. JONES, SPECIAL MASTER

         On April 12, 2019, I was appointed as Special Master to resolve the pa1ties' disputes

concerning documents withheld from production on the basis of privilege or as trial-preparation

material, i. ~. work product. Having conferred with the parties, I now submit this report to provide

the Comt with the procedure for my privilege review. The following procedures have been agreed

upon by the parties.

            1. On April 24, counsel for Keurig Green Mountain, Inc. ("Keurig") will provide

Plaintiffs' counsel and me with a consolidated privilege log in excel format that will list the

disputed documents.

            2. Keurig will provide me with the disputed documents on a rolling basis. On April

24, counsel for Keurig will provide me with the first batch of documents for my review.

            3. Keurig will provide documents in electronic fo1mat compatible with upload into a

Concordance database. Keurig will provide the documents via a ShareFile electronic transfer link

that my firm will provide.

            4. With each submission of documents, Keurig will provide a legend of relevant

persons and their roles and affiliations. Keurig also will provide this information to Plaintiffs.

            5. With each submission of documents, Keurig may provide "context" documents to

support its assertion of privi lege. If a context document has been produced, Keurig will provide
      Case 1:14-md-02542-VSB-SLC Document 576 Filed 04/18/19 Page 2 of 2



the context document to Plaintiffs. If the context document has been withheld as privileged,

Keurig will provide Plaintiffs with the Document ID number so that the Plaintiffs can locate the

privileged context document on a privilege log.

           6. With each submission of documents, Keurig may provide declarations regarding

relevant third parties. Keurig will provide any such declarations to Plaintiffs.

           7. If Keurig wishes to raise legal arguments in connection with its submissions of

documents, it may do so in letter brief format, and Plaintiffs will have an opportunity to respond.

l will rule on any legal issues in conjunction with my decisions on the underlying documents. The

parties shall raise objections to any legal rulings and rulings on specific documents in a manner

consistent with Judge Pitman's April 12, 2019 Order (ECF No. 569).



Dated: April 18,2019
       New York, New York

                                                      Respectfully submitted,



                                                      B




                                                -2-
